DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 25 is objected to because of the following informalities: in line 18 of the claim, “diaphragm” appears to be mistakenly deleted. For examination purposes, the claim will be read as “disposed more towards a reduction conjugate side than the diaphragm”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5-8, 16, 18, 19, 20-22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (2020/0019051, of record) in view of Sakai (Examiner provided machine translation of JP 2011145580 A).

Regarding claim 1, Uchida discloses a projection lens (at least Figures 1-3) comprising: a plurality of lens units (G1, first lens group, G2, second lens group, G3, third lens group, G4, fourth lens group); and a diaphragm (A, aperture diaphragm), wherein the plurality of lens units are configured in such a manner that intervals between adjacent lens units change during zooming or focusing ([0041] teaches G2, second lens group, and G4, fourth lens group, move along AZ, optical axis upon focusing, thus intervals between adjacent lens groups, G1/G2, G2/G3, and G3/G4 
Uchida fails to teach wherein when an amount of field curvature is adjusted to a shape of a curved projection surface, both the at least one lens and the focus lens unit are configured to move in the optical axis direction. Uchida and Sakai are related because both teach a projection lens.
Sakai discloses a projection lens (at least Figure 8) wherein when an amount of field curvature is adjusted to a shape of a curved projection surface, both the at least one lens and the focus lens unit are configured to move in the optical axis direction (at least [0027] teaches the field of curvature is changed by moving 32, second lens group, and 32, third lens group; [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Uchida to incorporate the teachings of Sakai and provide wherein when an amount of field curvature is adjusted to a shape of a curved projection surface, both the at least one lens and the focus lens unit are configured to move in the optical axis direction. Doing so would allow for improved focus over a wide range on a curved surface shape.

Regarding claim 5, the modified Uchida discloses the projection lens according to claim 1, wherein the following formula is satisfied: 4.0≤fc/f≤10.0 when the at least one lens has a focal length fc and the image forming optical system has a focal length f (values from Table 11 depict fc to be 172.19, and f is calculated to be 19.717; the resulting fc/f value is 8.733, which falls within the claimed range).

Regarding claim 6, the modified Uchida discloses the projection lens according to claim 5, wherein the following formula is satisfied: 4.5≤fc/f≤9.6 (values from Table 11 depict fc to be 172.19, and f is calculated to be 19.717; the resulting fc/f value is 8.733, which falls within the claimed range).

Regarding claim 7, the modified Uchida discloses the projection lens according to claim 1, wherein the following formula is satisfied: 1.0≤lff/fcl≤12.0 when the at least one lens has a focal length fc and the focus lens unit has a focal length ff (values from Table 11 depict ff to be 341.42, and fc to be 172.19; the resulting |ff/fc| value is 1.98, which falls within the claimed range).

Regarding claim 8, the modified Uchida discloses the projection lens according to claim 7, wherein the following formula is satisfied: 1.3≤lff/fcl≤10.0 (values from Table 11 depict ff to be 341.42, and fc to be 172.19; the resulting |ff/fc| value is 1.98, which falls within the claimed range).



Regarding claim 18, the modified Uchida discloses the projection lens according to claim 16, wherein the at least one lens has positive power (Table 10 depicts L3, third lens, to have a positive power).

Regarding claim 19, the modified Uchida discloses the projection lens according to claim 1, wherein the projection lens is configured in such a manner that an enlargement conjugate surface and an intermediate image forming surface disposed inside the image forming optical system are conjugated (at least Figures 1 and 2), and the intermediate image forming surface and a reduction conjugate surface are conjugated (at least Figures 1 and 2).

Regarding claim 20, Uchida discloses a projection lens (at least Figures 1-3) comprising: a plurality of lens units (G1, first lens group, G2, second lens group, G3, third lens group, G4, fourth lens group), wherein the plurality of lens units are configured in such a manner that intervals between adjacent lens units change during zooming or focusing ([0041] teaches G2, second lens group, and G4, fourth lens group, move along AZ, optical axis upon focusing, thus intervals between adjacent lens groups, G1/G2, G2/G3, and G3/G4 change), wherein the projection lens is configured in such a manner that an enlargement conjugate surface and an intermediate image forming surface disposed inside the projection lens are conjugated (at least Figures 1 and 2), and the 
Uchida fails to explicitly teach wherein the at least one lens is configured to move in the optical axis direction when an amount of field curvature is adjusted to a shape of a curved projection surface. Uchida and Sakai are related because both teach a projection lens.
Sakai discloses a projection lens (at least Figure 8) wherein at least one lens is configured to move in the optical axis direction when an amount of field curvature is adjusted to a shape of a curved projection surface (at least [0027] teaches the field of curvature is changed by moving 32, second lens group, and 32, third lens group; [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Uchida to incorporate the teachings of Sakai and provide wherein the at least one lens is configured to move in the optical axis direction when an amount of field curvature is adjusted to a shape of a curved projection surface. Doing so would allow for improved focus over a wide range on a curved surface shape.


Uchida fails to explicitly teach wherein the at least one lens is configured to move in the optical axis direction when an amount of field curvature is adjusted to a shape of a curved projection surface. Uchida and Sakai are related because both teach a projection lens.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Uchida to incorporate the teachings of Sakai and provide wherein the at least one lens is configured to move in the optical axis direction when an amount of field curvature is adjusted to a shape of a curved projection surface. Doing so would allow for improved focus over a wide range on a curved surface shape.

Regarding claim 22, Uchida discloses a projection lens (at least Figures 1-3) comprising: a plurality of lens units (G1, first lens group, G2, second lens group, G3, third lens group, G4, fourth lens group); and a diaphragm (A, aperture diaphragm), wherein the plurality of lens units are configured in such a manner that intervals between adjacent lens units change during zooming or focusing ([0041] teaches G2, second lens group, and G4, fourth lens group, move along AZ, optical axis upon focusing, thus intervals between adjacent lens groups, G1/G2, G2/G3, and G3/G4 change), wherein a focus lens unit (G4, fourth lens group) among the plurality of lens units is configured to move in an optical axis direction of the projection lens during the focusing ([0041] teaches G4, fourth lens group, moves along AZ, optical axis, upon focusing), wherein at least one lens (at least L3, third lens) included in a lens unit that is different from the focus lens unit (L3, third lens, is part of G2, second lens group), 
Uchida fails to explicitly teach wherein the at least one lens is configured to move in the optical axis direction when an amount of field curvature is adjusted to a shape of a curved projection surface. Uchida and Sakai are related because both teach a projection lens.
Sakai discloses a projection lens (at least Figure 8) wherein at least one lens is configured to move in the optical axis direction when an amount of field curvature is adjusted to a shape of a curved projection surface (at least [0027] teaches the field of curvature is changed by moving 32, second lens group, and 32, third lens group; [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Uchida to incorporate the teachings of Sakai and provide wherein the at least one lens is configured to move in the optical axis direction when an amount of field curvature is adjusted to a shape of a curved projection surface. Doing so would allow for improved focus over a wide range on a curved surface shape.

Regarding claim 25, as best understood Uchida discloses a projection display apparatus (at least Figures 1-3, 1, image projection system) comprising: a light source 
Uchida fails to teach a light guide optical system configured to guide light from the light source to the light modulation element and guide the light from the light modulation element to the projection lens; and wherein when an amount of field curvature is adjusted to a shape of a curved projection surface, both the at least one lens and the focus lens unit are configured to move in the optical axis direction. Uchida and Sakai are related because both teach a projection lens.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Uchida to incorporate the teachings of Sakai and provide a light guide optical system configured to guide light from the light source to the light modulation element and guide the light from the light modulation element to the projection lens; and wherein when an amount of field curvature is adjusted to a shape of a curved projection surface, both the at least one lens and the focus lens unit are configured to move in the optical axis direction. Doing so would allow for desirable correction/manipulation of light while guiding the light to respective subsystems of the projection display apparatus and improved focus over a wide range on a curved surface shape.

Regarding claim 26, Uchida discloses a projection display apparatus (at least Figures 1-3, 1, image projection system) comprising: a light source ([0047] teaches an 
Uchida fails to teach a light guide optical system configured to guide light from the light source to the light modulation element and guide the light from the light modulation element to the projection lens, and wherein the at least one lens is configured to move in the optical axis direction when an amount of field curvature is 
Sakai discloses a projection display apparatus (at least Figure 1, 1, projector) comprising: a light guide optical system configured to guide light from the light source (10, light source) to the light modulation element (18R, 18G, 18B, liquid crystal display panels; [0012, 0013] teach 18R, 18G, and 18B modulate light) and guide the light from the light modulation element to the projection lens (Figure 1, light is guided from 10, light source, to 18R, 18G, 18B, to 20, projection optical system); and wherein the at least one lens is configured to move in the optical axis direction when an amount of field curvature is adjusted to a shape of a curved projection surface (at least [0027] teaches the field of curvature is changed by moving 32, second lens group, and 32, third lens group; [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Uchida to incorporate the teachings of Sakai and provide a light guide optical system configured to guide light from the light source to the light modulation element and guide the light from the light modulation element to the projection lens; and wherein the at least one lens is configured to move in the optical axis direction when an amount of field curvature is adjusted to a shape of a curved projection surface. Doing so would allow for desirable correction/manipulation of light while guiding the light to respective subsystems of the projection display apparatus and improved focus over a wide range on a curved surface shape.



Sakai discloses a projection display apparatus (at least Figure 1, 1, projector) comprising: a light guide optical system configured to guide light from the light source (10, light source) to the light modulation element (18R, 18G, 18B, liquid crystal display panels; [0012, 0013] teach 18R, 18G, and 18B modulate light) and guide the light from the light modulation element to the projection lens (Figure 1, light is guided from 10, light source, to 18R, 18G, 18B, to 20, projection optical system); and wherein the at least one lens is configured to move in the optical axis direction when an amount of field curvature is adjusted to a shape of a curved projection surface (at least [0027] teaches the field of curvature is changed by moving 32, second lens group, and 32, third lens group; [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Uchida to incorporate the teachings of Sakai and provide a light guide optical system configured to guide light from the light source to the light modulation element and guide the light from the light modulation element to the projection lens; and wherein the at least one lens is configured to move in the optical axis direction when an amount of field curvature is adjusted to a shape of a curved projection surface. Doing so would allow for desirable correction/manipulation of light 

Regarding claim 28, Uchida discloses a projection display apparatus (at least Figures 1-3, 1, image projection system) comprising: a light source ([0047] teaches an image signal, which is interpreted to be from a light source); a light modulation element (130, image display element; [0047] teaches 130, image display element, may be a spatial modulation element); a projection lens (100, projection optical system); wherein the projection lens includes: a plurality of lens units (G1, first lens group, G2, second lens group, G3, third lens group, G4, fourth lens group); and a diaphragm (A, aperture diaphragm), wherein the plurality of lens units are configured in such a manner that intervals between adjacent lens units change during zooming or focusing ([0041] teaches G2, second lens group, and G4, fourth lens group, move along AZ, optical axis upon focusing, thus intervals between adjacent lens groups, G1/G2, G2/G3, and G3/G4 change), wherein a focus lens unit (G4, fourth lens group) among the plurality of lens units is configured to move in an optical axis direction of the projection lens during the focusing ([0041] teaches G4, fourth lens group, moves along AZ, optical axis, upon focusing), wherein at least one lens (at least L3, third lens) included in a lens unit that is different from the focus lens unit (L3, third lens, is a part of G2, second lens group) among the plurality of lens units is disposed more towards a reduction conjugate side than the diaphragm (Figure 3 depicts G2, second lens group, is disposed more towards a reduction conjugate side than A, aperture diaphragm) and wherein the following formula is satisfied: 1.0≤lff/fcl≤12.0 when the at least one lens has a focal length fc and 
Uchida fails to teach a light guide optical system configured to guide light from the light source to the light modulation element and guide the light from the light modulation element to the projection lens; and wherein the at least one lens is configured to move in the optical axis direction when an amount of field curvature is adjusted to a shape of a curved projection surface. Uchida and Sakai are related because both teach a projection display apparatus.
Sakai discloses a projection display apparatus (at least Figure 1, 1, projector) comprising: a light guide optical system configured to guide light from the light source (10, light source) to the light modulation element (18R, 18G, 18B, liquid crystal display panels; [0012, 0013] teach 18R, 18G, and 18B modulate light) and guide the light from the light modulation element to the projection lens (Figure 1, light is guided from 10, light source, to 18R, 18G, 18B, to 20, projection optical system); and wherein the at least one lens is configured to move in the optical axis direction when an amount of field curvature is adjusted to a shape of a curved projection surface (at least [0027] teaches the field of curvature is changed by moving 32, second lens group, and 32, third lens group; [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Uchida to incorporate the teachings of Sakai and provide a light guide optical system configured to guide light from the light source to the light modulation element and guide the light from the light modulation element to the projection lens; and wherein the at least one lens is configured to move in the optical .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (2020/0019051, of record) in view of Sakai (Examiner provided machine translation of JP 2011145580 A), as applied to claim 1 above, and further in view of Kubota (2020/0249448, of record).

Regarding claim 2, the modified Uchida discloses the projection lens according to claim 1, but fails to teach wherein when the amount of field curvature is adjusted, the at least one lens and the focus lens unit are configured to move simultaneously in the optical axis direction. Uchida and Kubota are related because both teach a projection lens.
Kubota discloses a projection lens wherein when the amount of field curvature is adjusted, the at least one lens and the focus lens unit are configured to move simultaneously in the optical axis direction (Figures 1 and 2; [0128] teaches simultaneously moving lenses L1 to L7).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Uchida to incorporate the teachings of Kubota and provide wherein when the amount of field curvature is adjusted, the at least one lens and the focus lens unit are configured to move simultaneously in the optical .

Allowable Subject Matter
Claims 3, 4, 9-15, 17, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the limitations of claims 3, 4, 9, 11, 17, 23, and 24, along with the structural limitations positively independent claim 1, and any respective interleaving claims, in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claim 10 is dependent on claim 9, and is therefore objected to for at least the same reason. Claims 12-15 are dependent on claim 11, and are therefore objected to for at least the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872